
	
		II
		110th CONGRESS
		1st Session
		S. 1942
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Harkin (for himself,
			 Mr. Kennedy, Mrs. Clinton, and Ms.
			 Mikulski) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend part D of title V of the Elementary and
		  Secondary Education Act of 1965 to provide grants for the renovation of
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Public School Repair and Renovation
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)Providing safe,
			 healthy, and up-to-date public elementary and secondary school facilities is a
			 crucial component of improving student academic performance and retaining
			 high-quality, committed educators.
			(2)The 2005
			 Infrastructure Report Card compiled by the American Society of Civil Engineers
			 gives public schools a D grade.
			(3)The General
			 Accounting Office, in 1995, reported that the Nation’s elementary and secondary
			 schools require approximately $112,000,000,000 to repair or upgrade
			 facilities.
			(4)Since 1995,
			 public elementary and secondary school enrollment increased by more than
			 3,000,000 students. Since 1995, more than half of the construction funds for
			 such schools were spent on new school construction, although repair and
			 renovation of existing schools are critically needed, particularly in school
			 districts with disadvantaged populations, where local educational agencies are
			 working to close achievement gaps between subgroups of students.
			(5)A report issued
			 by the National Education Association in 2000 estimated that $322,000,000,000
			 was needed to repair and upgrade the Nation’s elementary and secondary schools,
			 including construction of new schools.
			(6)The Department of
			 Education documented in 1998 that the average age of a public elementary or
			 secondary school building is estimated at 42 years old, an age when schools
			 tend to deteriorate.
			(7)School districts
			 spent more than $304,000,000,000 (in 2005 dollars) for public school
			 construction contracts from 1995 through 2004, according to data collected by
			 McGraw-Hill Construction.
			(8)According to a
			 2006 report by the Building Educational Success Together (referred to in this
			 section as BEST) coalition, the per-student investment made in
			 the most affluent school districts to repair or construct schools was nearly
			 double the amount of the per-student investment made in the most disadvantaged
			 school districts.
			(9)The BEST report
			 also found that students in school districts with predominantly Caucasian
			 enrollment benefitted from about $2,000 more per student in school repair and
			 construction spending than their peers living in schools districts with
			 predominantly minority enrollment.
			(10)Since 1998, the
			 Iowa Demonstration Construction Grant Program has provided $116,000,000 in
			 Federal assistance to over 260 school districts for school repair and
			 construction. That Federal investment in school repair and construction has
			 generated millions of dollars of additional local funding through a match
			 required by the State government.
			3.Grants for
			 school renovationPart D of
			 title V of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended
			 by adding at the end the following:
			
				22School renovation
					5621.Grants for
				school renovation
						(a)DefinitionsFor
				purposes of this section:
							(1)Charter
				schoolThe term charter school has the meaning given
				the term in section 5210.
							(2)High-need local
				educational agencyThe term high-need local educational
				agency has the meaning given the term in section 2102(3)(A).
							(3)Poor children
				and child povertyThe terms poor children and
				child poverty refer to children 5 to 17 years of age, inclusive,
				who are from families with incomes below the poverty line (as defined by the
				Office of Management and Budget and revised annually in accordance with section
				673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2)) applicable to a family of the size involved for the
				most recent fiscal year for which data satisfactory to the Secretary are
				available.
							(4)Rural local
				educational agencyThe term rural local educational
				agency means a local educational agency that the State determines is
				located in a rural area using objective data and a commonly employed definition
				of the term rural.
							(5)StateThe
				term State means each of the several states of the United States,
				the District of Columbia, and the Commonwealth of Puerto Rico.
							(b)Allocation of
				fundsFrom the funds appropriated under subsection (j) for a
				fiscal year, the Secretary shall allocate to each State educational agency
				serving a State an amount that bears the same relation to the amount
				appropriated under subsection (j) for the fiscal year as the amount the State
				received under part A of title I for fiscal year 2008 bears to the amount all
				States received under such part for fiscal year 2008, except that no such State
				educational agency shall receive less than 0.5 percent of the amount allocated
				under this subsection.
						(c)Within-State
				allocations
							(1)Administrative
				costs
								(A)State
				educational agency administrationExcept as provided in
				subparagraph (D), each State educational agency may reserve not more than 2
				percent of its allocation under subsection (b) for the purpose of administering
				the distribution of grants under this subsection.
								(B)Required
				usesThe State educational agency shall use a portion of the
				reserved funds to establish or support a State-level database of public school
				facility inventory, condition, design, and utilization.
								(C)Permissible
				usesThe State educational agency may use a portion of the
				reserved funds for—
									(i)developing a
				statewide educational facility master plan;
									(ii)developing
				policies, procedures, and standards for high quality public school
				facilities;
									(iii)supporting
				interagency collaboration that will lead to broad community use of public
				school facilities, and school-based services for students served by high-need
				local educational agencies or rural local educational agencies; and
									(iv)helping to
				defray the cost of issuing State bonds to finance public school repair and
				renovation.
									(D)State entity
				administrationIf the State educational agency transfers funds to
				a State entity described in paragraph (2)(A), the State educational agency
				shall transfer to such entity 0.75 of the amount reserved under this paragraph
				for the purpose of administering the distribution of grants under this
				subsection.
								(2)Reservation for
				competitive school repair and renovation grants to local educational
				agencies
								(A)In
				generalSubject to the reservation under paragraph (1), of the
				funds allocated to a State educational agency under subsection (b), the State
				educational agency shall distribute 100 percent of such funds to local
				educational agencies or, if such State educational agency is not responsible
				for the financing of education facilities, the State educational agency shall
				transfer such funds to the State entity responsible for the financing of
				education facilities (referred to in this section as the State
				entity) for distribution by such entity to local educational agencies
				in accordance with this paragraph, to be used, consistent with subsection (d),
				for school repair and renovation.
								(B)Competitive
				grants to local educational agenciesThe State educational agency
				or State entity shall carry out a program awarding grants, on a competitive
				basis, to local educational agencies for the purpose described in subparagraph
				(A). Of the total amount available for distribution to local educational
				agencies under this paragraph, the State educational agency or State entity,
				shall, in carrying out the grant competition—
									(i)award to
				high-need local educational agencies, in the aggregate, at least an amount
				which bears the same relationship to such total amount as the aggregate amount
				such high-need local educational agencies received under part A of title I for
				fiscal year 2008 bears to the aggregate amount received for such fiscal year
				under such part by all local educational agencies in the State;
									(ii)award to rural
				local educational agencies in the State, in the aggregate, at least an amount
				which bears the same relationship to such total amount as the aggregate amount
				such rural local educational agencies received under part A of title I for
				fiscal year 2008 bears to the aggregate amount received for such fiscal year
				under such part by all local educational agencies in the State; and
									(iii)award the
				remaining funds to local educational agencies not receiving an award under
				clause (i) or (ii), including high-need local educational agencies and rural
				local educational agencies that did not receive such an award.
									(C)Criteria for
				awarding grantsIn awarding competitive grants under this
				paragraph, a State educational agency or State entity shall take into account
				the following criteria:
									(i)Percentage of
				poor childrenThe percentage of poor children 5 to 17 years of
				age, inclusive, in a local educational agency.
									(ii)Need for
				school repair and renovationThe need of a local educational
				agency for school repair and renovation, as demonstrated by the condition of
				the public school facilities of the local educational agency.
									(iii)Fiscal
				capacityThe fiscal capacity of a local educational agency to
				meet the needs of the local educational agency for repair and renovation of
				public school facilities without assistance under this section, including the
				ability of the local educational agency to raise funds through the use of local
				bonding capacity and otherwise.
									(iv)Charter school
				access to fundingIn the case of a local educational agency that
				proposes to fund a repair or renovation project for a charter school, the
				extent to which the school has access to funding for the project through the
				financing methods available to other public schools or local educational
				agencies in the State.
									(v)Likelihood of
				maintaining the facilityThe likelihood that the local
				educational agency will maintain, in good condition, any facility whose repair
				or renovation is assisted under this section.
									(D)Possible
				matching requirement
									(i)In
				generalA State educational agency or State entity may require
				local educational agencies to match funds awarded under this subsection.
									(ii)Match
				amountThe amount of a match described in clause (i) may be
				established by using a sliding scale that takes into account the relative
				poverty of the population served by the local educational agency.
									(d)Rules
				applicable to school repair and renovationWith respect to funds
				made available under this section that are used for school repair and
				renovation, the following rules shall apply:
							(1)Permissible
				uses of fundsSchool repair and renovation shall be limited to 1
				or more of the following:
								(A)Emergency
				repairs or renovationsEmergency repairs or renovations to public
				school facilities only to ensure the health and safety of students and staff,
				including—
									(i)repairing,
				replacing, or installing roofs, windows, doors, electrical wiring, plumbing
				systems, or sewage systems;
									(ii)repairing,
				replacing, or installing heating, ventilation, or air conditioning systems
				(including insulation); and
									(iii)bringing public
				schools into compliance with fire and safety codes.
									(B)Modifications
				for compliance with the Americans with Disabilities Act of
				1990School facilities modifications necessary to render public
				school facilities accessible in order to comply with the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
								(C)Modifications
				for compliance with section 504 of the Rehabilitation Act of
				1973School facilities modifications necessary to render public
				school facilities accessible in order to comply with section 504 of the
				Rehabilitation Act of 1973
				(29 U.S.C.
				794).
								(D)Asbestos
				abatement or removalAsbestos abatement or removal from public
				school facilities.
								(E)Charter school
				building infrastructureRenovation and repair needs related to
				the building infrastructure of a charter school.
								(2)Impermissible
				uses of fundsNo funds received under this section may be used
				for—
								(A)payment of
				maintenance costs in connection with any projects constructed in whole or part
				with Federal funds provided under this section;
								(B)the construction
				of new facilities; or
								(C)stadiums or other
				facilities primarily used for athletic contests or exhibitions or other events
				for which admission is charged to the general public.
								(3)Supplement, not
				supplantExcluding the uses described in subparagraphs (B) and
				(C) of paragraph (1), a local educational agency shall use Federal funds
				subject to this subsection only to supplement the amount of funds that would,
				in the absence of such Federal funds, be made available from non-Federal
				sources for school repair and renovation.
							(e)Qualified
				bidders; competitionEach local educational agency that receives
				funds under this section shall ensure that, if the local educational agency
				carries out repair or renovation through a contract, any such contract process
				ensures the maximum number of qualified bidders, including small, minority, and
				women-owned businesses, through full and open competition.
						(f)Public
				commentEach local educational agency receiving funds under
				paragraph (2) of subsection (c)—
							(1)shall provide
				parents, educators, and all other interested members of the community the
				opportunity to consult on the use of funds received under such
				paragraph;
							(2)shall provide the
				public with adequate and efficient notice of the opportunity described in
				paragraph (1) in a widely read and distributed medium; and
							(3)shall provide the
				opportunity described in paragraph (1) in accordance with any applicable State
				and local law specifying how the comments may be received and how the comments
				may be reviewed by any member of the public.
							(g)Reporting
							(1)Local
				reportingEach local educational agency receiving funds made
				available under subsection (b) shall submit a report to the State educational
				agency, at such time as the State educational agency may require, describing
				the use of such funds for school repair and renovation.
							(2)State
				reportingEach State educational agency receiving funds made
				available under subsection (b) shall submit to the Secretary, not later than
				December 31, 2010, a report on the use of funds received under subsection (b)
				and made available to local educational agencies for school repair and
				renovation.
							(h)ReallocationIf
				a State educational agency does not apply for an allocation of funds under
				subsection (b) for a fiscal year, or does not use its entire allocation for
				such fiscal year, then the Secretary may reallocate the amount of the State
				educational agency’s allocation (or the remainder thereof, as the case may be)
				for such fiscal year to the remaining State educational agencies in accordance
				with subsection (b).
						(i)GAO
				study
							(1)In
				generalThe Comptroller General of the United States shall
				conduct a study relating to the—
								(A)costs of repair,
				renovation, and construction for public elementary schools and secondary
				schools in the United States; and
								(B)expenditures of
				Federal, State, local, and private funds for such costs.
								(2)Estimates and
				measuresIn conducting the study, the Comptroller General
				shall—
								(A)estimate the
				costs needed to repair, renovate, and construct all schools described in
				paragraph (1)(A) to good overall condition; and
								(B)measure the
				expenditures described in paragraph (1)(B) for the period beginning with fiscal
				year 2001 and ending with the most recent fiscal year for which data are
				available.
								(3)AnalysisIn
				conducting the study, the Comptroller General shall examine trends in
				expenditures of Federal, State, local, and private funds since fiscal year 2001
				for repair, renovation, and construction activities for public elementary
				schools and secondary schools, including examining—
								(A)the differences
				between the types of schools assisted, and the types of repair, renovation, and
				construction activities conducted, with those expenditures;
								(B)how the
				expenditures were allocated among improvements to land, buildings, and
				equipment; and
								(C)how Federal funds
				appropriated for fiscal year 2001 for such activities for schools described in
				this paragraph were distributed.
								(4)ReportThe
				Comptroller General shall prepare and submit to Congress a report containing
				the results of the study.
							(j)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $1,600,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
		
